Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The examiner found the remarks filed on to be persuasive.  The remarks pertaining to the prior art of Cutcher et al. in view of Ericsson not teaching the specific details of a screen support frame and screen that are pivotable together relative to the wiper and the substrate fixture as the wiper moves along the printing substrate during a printing operation.  In particular, the examiner relied on Ericsson for the limitation however it appears that the combination of Ericsson and Cutcher provide different designs and therefore would destroy the operation and structural components and as discussed in the remarks on pages 3-4.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a screen printing apparatus in combination with all the structure as recited and in particularly first and second actuatable biasing elements are operable to apply varying forces to said wiper in the direction of said substrate fixture as said print head assembly and said substrate fixture are moved relative to one another with said wiper moving along the non-planar region of the printing substrate while printing to the printable surface and screen support frame and said screen are pivotable together relative to said wiper and 
With respect to claim 9, the prior art does not teach or render obvious a screen printing head assembly in combination with all the structure as recited and in particularly first and second actuatable biasing elements are operable to apply varying forces to said wiper in the direction of said substrate fixture as said print head assembly and said substrate fixture are moved relative to one another with said wiper moving along the non-planar region of the printing substrate while printing to the printable surface and screen support frame and said screen are pivotable together relative to said wiper and said substrate fixture as said wiper moves along the printing substrate during a printing operation.
With respect to claim 14, the prior art does not teach or render obvious a method of screen printing in combination with the steps as recited and in particularly the steps of during said moving the print head assembly, the wiper moves along the non-planar region of the printing substrate and a spacing between the printing substrate and a portion of the print head assembly varies as the print head assembly moves in a first direction relative to the substrate, wherein the spacing is measured in a second direction that is substantially orthogonal to the first direction, 
applying varying forces to the first and second end portions of the wiper via the first and second actuatable biasing elements as the wiper moves along the non-planar region of the printing substrate; and
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853